—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated July 1, 1999, which, upon a jury verdict in favor of the plaintiff and against him in the principal sum of $220,000, denied his motion pursuant to CPLR 4404 to set aside the verdict as against the weight of the evidence.
Ordered that the order is affirmed, with costs.
The verdict was not against the weight of the evidence as the plaintiff's treating physician gave sufficient testimony from which the jury could reasonably conclude that the plaintiff had sustained a permanent injury (see, Voiclis v International Assn. of Machinist & Aerospace Workers, 239 AD2d 339; Corcoran v People’s Ambulette Serv., 237 AD2d 402, 403; Nicastro v Park, 113 AD2d 129, 134).
Under the circumstances, the jury’s award for future pain and suffering does not materially deviate from what would be reasonable compensation (see, CPLR 5501 [c]; In Soo Kim v Jung Woo Constr. Corp., 264 AD2d 467). Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.